EXHIBIT 10.1
 
 
AGREEMENT FOR REPAYMENT OF NOTE BY SHARE ISSUANCE
 
CAGAN REVOLVING LINE OF CREDIT
 
This Agreement for Repayment of Note by Share Issuance (the “Repayment
Agreement”) dated as of December 31, 2012 (the “Effective Date”) is by and among
AEMETIS, INC., a Nevada corporation (“Parent”), AEMETIS INTERNATIONAL INC.,
(formerly known as “International Biodiesel, Inc.”), a Nevada corporation and
wholly-owned subsidiary of Parent (the “Borrower”), and LAIRD Q. CAGAN for
himself and on behalf of all other holders of interests in the Revolving Line of
Credit (the "Lender”).
 
RECITALS
 
A. Borrower and Lender entered into a certain Revolving Line of Credit
Agreement, dated as of August 17, 2009, as amended October 15, 2012 (the
“Agreement”).  Capitalized terms used but not defined in this Amendment shall
have the meaning given to them in the Agreement.
 
B. As of the date of this Repayment Agreement outstanding and unpaid principal
under the Agreement is $3,736,802.21 (“Principal”), outstanding and unpaid
interest is $792,224.00 (“Interest”), and outstanding and unpaid fees is
$787,839.90 (“Fees”).
 
C. Borrower and Lender entered into a Subordination Agreement, dated as of
October 29, 2010 (the “Subordination Agreement”) among Lender, Borrower, Parent
and Third Eye Capital Corporation as Agent (the “Agent”) pursuant to which
Lender agreed to subordinate the payment of all liabilities of the Borrower to
the payment in full of all liabilities of Borrower to the Agent or the
Purchasers to that Note and Warrant Purchase Agreement, dated as of May 16, 2008
and  that certain Note Purchase Agreement, dated as of October 18, 2010 (the
“Purchasers”).
 
D. Subject to the prior written consent of Agent, pursuant to the terms of the
Agreement, the Lender has the right, from time to time, to convert all or any
portion of the unpaid principal, interest and fees outstanding under the
Agreement into shares of the Parent’s common stock.
 
E. The parties desire to convert $3,736,802.21 of the Principal and 100% of the
Interest and Fees into shares of the Parent’s common stock in accordance with
the terms of this Repayment Agreement (the “Conversion”).
 
F. On December 31, 2012, the Governance, Compensation and Nominating Committee
of the Board of Directors of Parent approved and adopted, and deemed advisable
and in the best interests of the Parent’s shareholders, this Repayment Agreement
and the Conversion.
 
NOW, THEREFORE, the parties hereby agree as follows:
 
1. Conversion.  Parent shall issue an aggregate of 9,062,900 shares of its
Common Stock (the “Shares”) to the persons and in the amounts set forth opposite
such person’s name on Exhibit A attached hereto.
 
2. Remaining Balance.  Lender acknowledges and agrees that on the Effective Date
of this Repayment Agreement there is outstanding $421,884.97 in outstanding
unpaid principal and $0 in outstanding and unpaid Interest and Fees.
 
 
 

--------------------------------------------------------------------------------

 
 
3. Agreement in Full Force and Effect as Amended.  Except as specifically
amended, consented and/or waived hereby, the Agreement and the Subordination
Agreement shall remain in full force and effect and are hereby ratified and
confirmed as so amended.  Except as expressly set forth herein, this Amendment
shall not be deemed to be a waiver, amendment or modification of any provisions
of the Agreement or the Subordination Agreement or any right, power or remedy of
Agent or Purchasers, nor constitute a waiver of any provision of the Agreement,
the Subordination Agreement or any other document, instrument and/or agreement
executed or delivered in connection therewith or of any Default or Event of
Default under any of the foregoing, in each case whether arising before or after
the date hereof or as a result of performance hereunder or thereunder.  This
Repayment Agreement also shall not preclude the future exercise of any right,
remedy, power, or privilege available to Agent and/or Purchasers whether under
the Subordination Agreement, at law or otherwise.  All references to the
Agreement shall be deemed to mean the Agreement as modified hereby.  The parties
hereto agree to be bound by the terms and conditions of the Agreement and the
Subordination Agreement as amended by this Amendment, as though such terms and
conditions were set forth herein.  Each reference in the Agreement to “this
Repayment Agreement,” “hereunder,” “hereof,” “herein” or words of similar import
shall mean and be a reference to the Agreement as amended by this Amendment, and
each reference herein or in the Subordination Agreement to the “Agreement” shall
mean and be a reference to the Agreement as amended and modified by this
Amendment.
 
4. Release.  THE LENDER HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER
DISCHARGES PARENT AND BORROWER AND THEIR RESPECTIVE PREDECESSORS, AGENTS,
EMPLOYEES, SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE “RELEASED PARTIES”), FROM
ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS,
EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR
UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT
LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS
REPAYMENT AGREEMENT IS EXECUTED, WHICH THE LENDER MAY NOW OR HEREAFTER HAVE
AGAINST THE RELEASED PARTIES, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH
CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR
OTHERWISE, AND ARISING FROM ANY “LOANS”, THE EXERCISE OF ANY RIGHTS AND REMEDIES
UNDER THE AGREEMENT AND NEGOTIATION FOR AND EXECUTION OF THIS REPAYMENT
AGREEMENT.
 
5. Representations of each Lender.  Each Lender, severally and not jointly,
hereby represents and warrants to the Parent and the Borrower as follows:
 
a. Such Lender is acquiring the Shares to be issued to such Lender for his own
account for investment purposes and not with a view toward, or for resale or
transfer in connection with, the sale or distribution thereof within the meaning
of the Securities Act of 1933, as amended (the “Securities Act”), that would be
in violation of the Securities Act or any securities or “blue sky” laws of any
state of the United States or other applicable law, and has no contract,
agreement, undertaking or arrangement, and has no intention to enter into any
contract, agreement, undertaking or arrangement to pledge such Shares or any
part thereof.
 
b. Such Lender has been advised by the Parent that (i) the Shares are being
issued and sold by the Parent pursuant to an exemption from registration
provided under Section 4(2) of the Securities Act and/or Regulation D under the
Securities Act and neither the offer nor sale of any Shares has been registered
under the Securities Act or any state or foreign securities or “blue sky” laws;
(ii) the Shares are characterized as “restricted securities” under the
Securities Act inasmuch as they are being acquired from the Parent in a
transaction not involving a public offering and that the undersigned must
continue to bear the economic risk of the investment in the Shares unless
subsequently registered under the Securities Act and all applicable state or
foreign securities or “blue sky” laws or an exemption from such registration is
available; (iii) when and if the Bonus Shares may be disposed of without
registration in reliance on Rule 144 of the Securities Act (“Rule 144”), such
disposition can be made only in limited amounts in accordance with the terms and
conditions of such rule; (iv) if the Rule 144 exemption is not available, public
offer or sale of any Shares without registration will require the availability
of another exemption under the Securities Act; (v) a restrictive legend in a
form satisfactory to the Parent shall be placed on the certificates representing
the Shares; and (vi) a notation shall be made in the appropriate records of the
transfer agent for the Shares indicating that the Shares are subject to
restrictions on transfer.
 
c.  Such Lender is an “accredited investor” within the meaning of Rule
501(a)(1), (2), (3), (4) or (7) of the Securities Act and has such knowledge,
skill and experience in business, financial and investment matters so that it is
capable of evaluating the merits, risks and consequences of an investment in the
Shares and is able to bear the economic risk of loss of such investment,
including the complete loss of such investment; and
 
d. Such Lender is not named on a list published by OFAC or is not a person with
whom dealings are prohibited under any OFAC Regulations.
 
 
 
2

--------------------------------------------------------------------------------

 
 
6. Representations of Parent and Borrower.  The Parent and Borrower hereby
represent and warrant to Lender as of the date of this Repayment Agreement as
follows:  (A) it is duly incorporated or organized, validly existing and in good
standing under the laws of its jurisdiction of organization; (B) the execution,
delivery and performance by it of this Repayment Agreement are within its
powers, have been duly authorized, and do not contravene (i) its articles of
organization, operating agreement, or other organizational documents, or (ii)
any applicable law; (C) all consents, licenses, permits, approvals or
authorizations of, or registrations, filings or declarations with any
governmental authority or other person, has been obtained in connection with the
execution, delivery, performance, validity or enforceability of this Repayment
Agreement by or against it; (D) this Repayment Agreement has been duly executed
and delivered by it; and (E) this Repayment Agreement constitutes its legal,
valid and binding obligation enforceable against it in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally or by general principles of equity.
 
7. Miscellaneous.
 
a. This Repayment Agreement may be executed in any number of counterparts
(including by facsimile), and by the different parties hereto on the same or
separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement.  Each party agrees that it will be bound by its own facsimile
signature and that it accepts the facsimile signature of each other party.  The
descriptive headings of the various sections of this Repayment Agreement are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof or thereof.  Whenever
the context and construction so require, all words herein in the singular number
herein shall be deemed to have been used in the plural, and vice versa, and the
masculine gender shall include the feminine and neuter and the neuter shall
include the masculine and feminine.
 
b. This Repayment Agreement may not be changed, amended, restated, waived,
supplemented, discharged, canceled, terminated or otherwise modified without the
written consent of the parties hereto.
 
c. This Repayment Agreement, the Agreement and the Subordination Agreement
constitute the final, entire agreement and understanding between the parties
with respect to the subject matter hereof and thereof and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
between the parties, and shall be binding upon and inure to the benefit of the
successors and assigns of the parties hereto and thereto.  There are no
unwritten oral agreements between the parties with respect to the subject matter
hereof and thereof.
 
d. THIS REPYMENT AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS REPAYMENT AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE CHOICE OF LAW PROVISIONS SET FORTH IN THE AGREEMENT.
 
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Second Conversion Notice has been duly executed by the
parties hereto as of December 31, 2012.
 

 
LENDER:
         
 
 
/s/ Laird Q. Cagan      
Laird Q. Cagan, on behalf of all Lenders
                    BORROWER:             Aemetis International, Inc.
(f/k/a International Biodiesel, Inc.)
            By: /s/ Eric A. McAfee       Name:  Eric A. McAfee       Title:
Chief Executive Officer                     PARENT:             Aemetis, Inc.  
          By: /s/ Eric A. McAfee       Name: Eric A. McAfee       Title:   Chief
Executive Officer          

 


 
4

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
SCHEDULE OF LENDERS
 
 

    Share Issuance    McAfee Capital, LLC      6,231,159    Laird Q. Cagan     
2,634,376    Clyde Berg (Interest only)       108,035    Mougins Capital
(Interest only)       89,330    Total Share Issuance      9,062,900  

 
 
 
5

--------------------------------------------------------------------------------


 
 
                                                                             
                                                                             
                                                                                
                                                                                  
                                                                      



